Citation Nr: 1747786	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-12 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



	


INTRODUCTION

The Veteran served on active duty with the U.S. Army from May 1970 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction is now with the VA RO in Roanoke, Virginia.

In April 2010, the Veteran testified in a hearing before a Decision Review Officer at the RO in Winston-Salem, North Carolina.  A transcript of the Veteran's testimony has been associated with the claims file.

This claim was previously before the Board in May 2016 when it was remanded for additional development.  It has returned to the Board for adjudication.


FINDING OF FACT

The Veteran does not suffer from an acquired psychiatric disorder, to include depression that manifested during, or as a result of active military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include depression, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2017).

	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has substantially complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the May 2016 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, the Board will proceed to adjudicate this case.

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303 (a), 3.304 (2017). 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical 'nexus' requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2017).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) and (b) (2017).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Analysis

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include depression.  However, as outlined below, the preponderance of the evidence demonstrates that the Veteran does not suffer from a current acquired psychiatric disorder that manifested during, or as a result of, active military service. As such, service connection is not warranted.

Pursuant to a May 2016 remand decision, attempts were made to obtain the Veteran's outstanding medical records to include Social Security Administration (SSA) records, service treatment records (STRs) and service personnel records, and clinical records from 1971 or 1972 related to in-service mental health treatment.  A August 2016 Memorandum of Formal Findings indicates that a request for service related records was submitted to the National Personnel Records Center (NPRC), an appropriate search was performed, however, records were not found.  Accordingly, the records are unavailable for review.

Records regarding the Veteran's disability benefits claim were obtained from the SSA.  The Board notes that the Veteran was found to be disabled due to osteoarthritis and allied disorders including an anxiety disorder as of October 2000.  While the Board recognizes the SSA's disability determination, it is not bound by the conclusions reached by the SSA.

Review of post-service VA treatment records indicates that the Veteran sought mental health treatment in the early 2000s.  In an April 2002, psychiatric evaluation note, the Veteran reported a prior history of low grade depression that began in 1969 following a suicide attempt by slashing his wrists shortly after beginning basic training.  In connection with the incident, the Veteran stated that he was admitted to the hospital for a psychiatric evaluation.  Other treatment notes referenced the Veteran's complaints of depressive mood, sleep disturbance, anxiety, social isolation, and intermittent panic attacks.  He reported losing his daughter and other close family members to cancer.  The Veteran was prescribed Prozac to treat his depression and trazodone for sleep disturbance. 

Most recently, the Veteran underwent a VA examination in July 2016 to assess the nature and etiology of his psychiatric condition.  The examiner noted that a complete set of the Veteran's STRs were unavailable for review; however, his discharge physical in 1973 refers to the Veteran's mental health/psychiatric status as "normal."  Following a review of the evidence, the examiner concluded that the Veteran's depression appeared related to numerous recent severe life stresses and not due to service.  In support of this conclusion, the examiner noted the Veteran's numerous conflicting reports as to in-service treatment for a psychiatric condition.  Further, even if documentation of the Veteran's asserted wrist-cutting episode and hospitalization in 1970, a diagnosis of depression would not be automatically presumed.  Additionally, the Veteran's military personnel records make no reference to further mental health complaints or behavioral problems (such as drinking, AWOL, drug abuse, fighting) in the 3 years of service following the alleged suicide attempt and that the Veteran's reported symptomology is more consistent with a personality disorder or substance abuse rather than evidence of depression.
 
Accordingly, the examiner opined that it is less likely than not that any acquired psychiatric disorder diagnosed during the appeal period (from April 2009 to the present), to include depression, manifested in or is etiologically related to the Veteran's active duty service.  The examiner also opined that it is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.

In making all determinations, the Board must also fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In April 2009, the Veteran's brother submitted a lay statement indicating that he resided with his parents in June 1970 when they received a call from the American Red Cross stating that the Veteran attempted suicide while stationed at Fort Campbell.  Additional statements reporting personal knowledge of the same event were provided by the Veteran's mother and ex-wife in November 2006.  The Veteran's hearing testimony, dated April 2010, referenced a prior psychiatric hospitalization and indicated that his mental health condition impacts his relationships with family and prior marital relationships.  The Veteran also reported frequent panic attacks.

While the Board has considered all relevant lay statements, the Board will defer to the competent medical opinions and evaluations provided by the VA examiner as the opinions were reasonably drawn from the record and the examiner provided a basis for the asserted conclusions in the July 2016 examination report.

Accordingly, the Board finds that the Veteran is not entitled to service connection for an acquired psychiatric disorder, to include depression. The Veteran's STR's were unavailable for review in connection with the asserted claim.  There is no evidence that the Veteran was diagnosed with a psychiatric condition within one year of separation from active duty.  In fact, there is no evidence of psychiatric treatment until more than two decades after separation from active duty.  There is no competent evidence relating any current psychiatric disability to military service, and the July 2016 VA examiner opined that any acquired psychiatric disorder diagnosed during the appeal period (from April 2009 to the present), to include depression, was less likely than not related to military service, as the record was silent for a diagnosed mental disability for almost 40 years after separation from active duty.  Furthermore, the Veteran's conflicting statements as to the date of his alleged in-service suicide attempt lead the examiner to opine that the Veteran is a poor historian.  As there is no other competent evidence linking this to service, the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, must be denied.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable. The claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, must be denied.












ORDER


The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, is denied.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals
B. MULLINS


Department of Veterans Affairs


